      Case 2:14-cr-00040-WBS Document 443 Filed 12/04/20 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:14-cr-00040-02 WBS
13                Plaintiff,

14        v.                                 ORDER
15   ALEJANDRO MARTINEZ,

16                Defendant.

17

18                                ----oo0oo----

19             The court has received a letter from defendant

20   Alejandro Martinez in which he requests information as to whether

21   he “was sentenced under the amendment 782” and if not, he

22   requests a reduction of his sentence under that amendment.

23   (Docket No. 442.)

24             Amendment 782, promulgated and made retroactive by the

25   Sentencing Commission in 2014, lowered the sentencing range of

26   many crimes listed in the Guidelines’ drug quantity table,

27   U.S.S.G. § 2D1.1, by two offense levels.        See United States v.

28   Castro, No. 1:11-CR-00187-(2) LJO, 2016 WL 950793, at *1-2 (E.D.
                                         1
      Case 2:14-cr-00040-WBS Document 443 Filed 12/04/20 Page 2 of 2


1    Cal. Mar. 14, 2016).

2              The court notes that defendant was sentenced on

3    November 14, 2016 (Docket Nos. 226, 228), and under § 1B1.11 of

4    the Sentencing Guidelines, the court is generally required to use

5    the guidelines in effect on the date of sentencing.          Because

6    defendant was sentenced after Amendment 782 took effect, the

7    Sentencing Guidelines at the time of his sentence would have

8    already incorporated Amendment 782’s lowered sentencing ranges.

9    Accordingly, no reduction in his sentence is available under

10   Amendment 782.1

11             IT IS SO ORDERED.

12   Dated:   December 4, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27        1    The court assumes for the purposes of this order that
     Amendment 782 lowered the Guidelines range for the type of
28   offense for which defendant was convicted.
                                     2
